Citation Nr: 9904034	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  97-31 853	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel



INTRODUCTION

The veteran had verified active service from August 1968 to 
August 1971, and three years and eleven months prior 
unverified service.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Detroit, Michigan (RO).


REMAND

The veteran contends that the evaluation assigned for PTSD 
should be increased to reflect more accurately the severity 
of his PTSD symptomatology. 

VA has a duty to assist the veteran in the development of 
facts pertinent to a well grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  In the instant case, the Board finds 
that the veteran's claim for an increased rating for PTSD is 
well grounded, Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992), and additional development of the evidence is 
required prior to a final disposition of the appeal.

The record discloses that from April 1997 to May 1997 the 
veteran was hospitalized at a VA Medical Center for 
psychiatric treatment, during which he participated in a PTSD 
program, which included classes and group activities.  On 
admission, it was noted that the veteran had been seeing a VA 
psychiatrist on an outpatient basis. On VA Form 646, 
Statement of Accredited Representation in Appealed Case, 
dated in October 1997, the veteran's representative indicated 
that the veteran continued to receive outpatient treatment 
for PTSD at the VA Medical Center (VAMC) in Battle Creek, 
Michigan.  The Board finds that records of such treatment are 
pertinent to the claim on appeal and should be secured, as 
requested by the veteran's representative, prior to final 
appellate review.  This case will be remanded to the RO for 
that purpose. 

The Board notes that the veteran was hospitalized for 
treatment of PTSD in April and May 1997, one month after he 
was underwent a VA psychiatric examination for compensation 
purposes.  The Board finds that, while this case is in remand 
status, the veteran should be afforded another examination 
for the purpose of determining his current level of 
impairment attributable to service connected PTSD.

Accordingly, this case is REMANDED to the RO for the 
following:  

1. The RO should obtain and associate 
with the claims file all records of VA 
treatment of the veteran since May 1997 
for psychiatric complaints and symptoms, 
including records of outpatient treatment 
at the VAMC in Battle Creek and records 
of any hospitalization at a VA facility 
for psychiatric treatment.

2.  The RO should arrange for the veteran 
to be scheduled for a VA psychiatric 
examination to ascertain the current 
severity of PTSD.  The examiner should 
review all pertinent records in the 
veteran's claims file and a copy of this 
REMAND. All indicated studies, to include 
psychological testing, if deemed 
appropriate by the examiner, should be 
performed.  The examiner should offer an 
opinion regarding the degree of 
functional impairment, if any,  caused by 
PTSD, as opposed to any other psychiatric 
disorders found.  The examiner should 
attempt to quantify the degree of 
impairment in terms of the nomenclature 
set forth in the rating criteria 
(38 C.F.R. § 4.130, Diagnostic Code 
9411).  The examiner should include in 
the diagnostic formulation an Axis V 
diagnosis (Global Assessment of 
Functioning score), and an explanation of 
what the assigned GAF score represents.  
The examiner should provide a detailed 
rationale for all opinions expressed.  
The examination report should be typed.

4.  Following completion of the above, 
the RO should determine whether the VA 
examination report complies with the 
previously stated instructions.  If not, 
the RO should take immediate corrective 
action.

5.  Thereafter, the RO should 
readjudicate the veteran's claim on the 
basis of all of the evidence of record.  
If the benefit sought is not granted, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case and an opportunity to respond 
thereto before the record is returned to 
the Board for further appellate review.

The purposes of this REMAND are to further develop the 
veteran's claim and to obtain clarifying medical information.  
By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal. The veteran is free to 
submit any additional evidence he wishes to have considered 
in connection with his current appeal; however, no action is 
required of the veteran until he is further notified.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


